DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 20170251422 by Kadmany et al. in view of U.S. PG Pub No. 20200067737 by Zhang and further view of U.S. PG Pub No. 20170237986 by Choi et al.

As to Claim 1 Kadmany teaches a method for data transmission for an electronic device [Kadmany, Fig. 1, Mobile device 100], 
wherein a first wireless-fidelity (Wi-Fi) link [Kadmany, Para 13, Link 1 using WiFi transceiver 1] and a second Wi-Fi link [Kadmany, Para 13, Link 2 using one of the N WiFi transceiver] are established between the electronic device and at least two terminal devices [Kadmany, Para 26 and Para 5, A first WiFi transceiver is initialized for data communication with 
wherein the first Wi-Fi link is operable in a station mode [Kadmany, Para 13 and Para 30, Client mode for connection for Internet browsing] and the second Wi-Fi link is operable in a Wi-Fi peer-to-peer (P2P) mode [Kadmany, Para 13 and Para 30, Peer-to-peer connection], 
the method comprising:
transmitting first data with a first terminal device from among the at least two terminal devices over the first Wi-Fi link [Kadmany, Para 26 and Para 5, A first WiFi transceiver is initialized for data communication with a first remote device] and 
transmitting second data with a second terminal device from among the at least two terminal devices over the second Wi-Fi link [Kadmany, Para 26 and Para 5, A second WiFi transceiver is initialized for data communication with a second remote device] simultaneously [Kadmany, Para 13 and Para 5, Transmission of data via multiple WiFi transceivers concurrently, hence simultaneous transmission of data over multiple WiFi links], wherein:
the second Wi-Fi link is established through an enabled hotspot of the electronic device [Kadmany, Para 13, One of the WiFi transceivers 102 is used to create a hotspot for other WiFi-enabled devices];
wherein the first terminal device [Kadmany, Para 26, First remote device] is different from the second terminal device [Kadmany, Para 26, Second remote device].
Kadmany does not explicitly teach that a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data transmission over the second Wi-Fi link.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transmitting step of Kadmany such that a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data transmission over the second Wi-Fi link as taught by Zhang in order to improve use of two different radio frequency bands in dual radio communication devices [Zhang, Para 3-4].
The combination of Kadmany and Zhang does not explicitly teach that the second data is data received by the electronic device from a first network side over the first Wi-Fi link, and transmitting the second data with the second terminal device from among the at least two terminal devices over the second Wi-Fi link comprises: receiving a second network service request from the second terminal device over the second Wi-Fi link; sending the second network service request to the first terminal device over the first Wi-Fi link; receiving second response data from the first terminal device over the first Wi-Fi link, wherein the second response data is received by the first terminal device from a network device at the first network side after the first terminal device forwards the second network service request to the network device at the first network side; and sending the second response data to the second terminal device over the second Wi-Fi link; wherein the method further comprises: after receiving the second network service request from the second terminal device over the second Wi-Fi link and before sending the second response data to the second terminal device over the second Wi-Fi link, transmitting 
However in analogues art, Choi teaches that the second data is data received by the electronic device from a first network side over the first Wi-Fi link [Choi, Fig. 6, Signal 631 is received by device 603], and transmitting the second data with the second terminal device from among the at least two terminal devices over the second Wi-Fi link comprises: receiving a second network service request from the second terminal device over the second Wi-Fi link [Choi, Fig. 6, Device 603 receives a request 611 from device 601]; sending the second network service request to the first terminal device over the first Wi-Fi link [Choi, Fig. 6, Device 603 sends the request to device 605]; receiving second response data from the first terminal device over the first Wi-Fi link [Choi, Fig. 6, Device 603 receives response 615 from device 605], wherein the second response data is received by the first terminal device from a network device at the first network side after the first terminal device forwards the second network service request to the network device at the first network side [Choi, Fig. 6, Voice data 629 after receiving 625 and before transmitting signal 631]; and sending the second response data to the second terminal device over the second Wi-Fi link [Choi, Fig. 6, Signal 631 is received by device 603]; wherein the method further comprises: after receiving the second network service request from the second terminal device over the second Wi-Fi link and before sending the second response data to the second terminal device over the second Wi-Fi link, transmitting third data with the second terminal device over the second Wi-Fi link [Choi, Fig. 6, 617 is sent to device 601 before sending 625 to device 605], wherein the third data is data corresponding to a network service request which is prior to or 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transmitting and receiving steps of Kadmany such that the second data is data received by the electronic device from a first network side over the first Wi-Fi link, and transmitting the second data with the second terminal device from among the at least two terminal devices over the second Wi-Fi link comprises: receiving a second network service request from the second terminal device over the second Wi-Fi link; sending the second network service request to the first terminal device over the first Wi-Fi link; receiving second response data from the first terminal device over the first Wi-Fi link, wherein the second response data is received by the first terminal device from a network device at the first network side after the first terminal device forwards the second network service request to the network device at the first network side; and sending the second response data to the second terminal device over the second Wi-Fi link; wherein the method further comprises: after receiving the second network service request from the second terminal device over the second Wi-Fi link and before sending the second response data to the second terminal device over the second Wi-Fi link, transmitting third data with the second terminal device over the second Wi-Fi link, wherein the third data is data corresponding to a network service request which is prior to or subsequent to the second network service request corresponding to the second response data as taught by Choi in order to improve efficiency of data transmission between electronic devices with display capabilities [Choi, Para 6].
Claim 8 Kadmany modified by Zhang and Choi teaches the method of claim 1, further comprising: 
enabling a dual Wi-Fi operating mode of a Wi-Fi module of the electronic device [Kadmany, Para 5 and Para 12, Mobile device 100 is enabled for concurrent data communication via multiple WiFi transceivers]; 
establishing the first Wi-Fi link with the first terminal device [Kadmany, Para 26, A first WiFi transceiver is initialized for communication with a first remote device]; and 
establishing the second Wi-Fi link with the second terminal device [Kadmany, Para 26, A second WiFi transceiver is initialized for communication with a second remote device].  
As to Claim 9 Kadmany teaches an electronic device [Kadmany, Fig. 1, Mobile device 100], comprising 
a communication controller [Para 12, Mobile device 100 controlling multiple WiFi transceivers 102], 
at least one processor [Fig. 5, Processing component 526], and 
a computer readable storage [Fig. 5, Memory 520] coupled to the at least one processor and storing at least one computer executable instruction [Para 43, Processor executable instructions] thereon, wherein: 
the communication controller is configured to establish a first wireless-fidelity (Wi-Fi) link [Para 13, Link 1 using WiFi transceiver 1] and a second Wi-Fi link [Para 13, Link 2 using one of the N WiFi transceiver] between the electronic device and at least two terminal devices [Para 26, A first WiFi transceiver is initialized for communication with a first remote device and a second WiFi 
wherein the first Wi-Fi link is operable in a station mode [Para 13 and Para 30, Client mode for connection for Internet browsing] and the second Wi-Fi link is operable in a Wi-Fi point-to-point (P2P) mode [Para 13 and Para 30, Peer-to-peer connection]; and 
the at least one computer executable instruction, when executed by the at least one processor, causes the at least one processor to 
transmit first data with a first terminal device from among in the at least two terminal devices over the first Wi-Fi link [Kadmany, Para 26, A first WiFi transceiver is initialized for communication with a first remote device] and 
transmit second data with a second terminal device from among in the at least two terminal devices over the second Wi-Fi link [Kadmany, Para 26, A second WiFi transceiver is initialized for communication with a second remote device] simultaneously [Para 5 and Para 13, Transmission of data via multiple WiFi transceivers concurrently, hence simultaneous transmission of data over multiple WiFi links], wherein: 
the second Wi-Fi link is established through an enabled hotspot of the electronic device [Kadmany, Para 13, One of the WiFi transceivers 102 is used to create a hotspot for other WiFi-enabled devices]; and 
wherein the first terminal device [Kadmany, Para 26, First remote device] is different from the second terminal device [Kadmany, Para 26, Second remote device].

However in analogues art, Zhang provides for a method for operating a wireless device to transmit data over two different WiFi bands [Zhang, Para 36 and Para 46, Wireless device is configured to operate concurrently in dual-band supporting two different frequency bands such as one WiFi in the 2.4 GHz band and the other in the 5 GHz band]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transmitting step of Kadmany such that a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data transmission over the second Wi-Fi link as taught by Zhang in order to improve use of two different radio frequency bands in dual radio communication devices [Zhang, Para 3-4].
The combination of Kadmany and Zhang does not explicitly teach that the second data is data received by the electronic device from a first network side over the first Wi-Fi link, and the at least one processor configured to transmit the second data with the second terminal device from among the at least two terminal devices over the second Wi-Fi link is configured to receive a second network service request from the second terminal device over the second Wi-Fi link; send the second network service request to the first terminal device over the first Wi-Fi link; receive second response data from the first terminal device over the first Wi-Fi link, wherein the second response data is received by the first terminal device from a network device at the first network side after the first terminal device forwards the second network service request to the network device at the first network side; and send the second response data to the second 
However in analogues art, Choi teaches that the second data is data received by the electronic device from a first network side over the first Wi-Fi link [Choi, Fig. 6, Signal 631 is received by device 603], and the at least one processor configured to transmit the second data with the second terminal device from among the at least two terminal devices over the second Wi-Fi link is configured to receive a second network service request from the second terminal device over the second Wi-Fi link [Choi, Fig. 6, Device 603 receives a request 611 from device 601]; send the second network service request to the first terminal device over the first Wi-Fi link [Choi, Fig. 6, Device 603 sends the request to device 605]; receive second response data from the first terminal device over the first Wi-Fi link [Choi, Fig. 6, Device 603 receives response 615 from device 605], wherein the second response data is received by the first terminal device from a network device at the first network side after the first terminal device forwards the second network service request to the network device at the first network side [Choi, Fig. 6, Voice data 629 after receiving 625 and before transmitting signal 631]; and send the second response data to the second terminal device over the second Wi-Fi link [Choi, Fig. 6, Signal 631 is received by device 603]; the at least one processor is further configured to: after receiving the second 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of Kadmany such that the second data is data received by the electronic device from a first network side over the first Wi-Fi link, and the at least one processor configured to transmit the second data with the second terminal device from among the at least two terminal devices over the second Wi-Fi link is configured to receive a second network service request from the second terminal device over the second Wi-Fi link; send the second network service request to the first terminal device over the first Wi-Fi link; receive second response data from the first terminal device over the first Wi-Fi link, wherein the second response data is received by the first terminal device from a network device at the first network side after the first terminal device forwards the second network service request to the network device at the first network side; and send the second response data to the second terminal device over the second Wi-Fi link; the at least one processor is further configured to: after receiving the second network service request from the second terminal device over the second Wi-Fi link and before sending the second response data to the second terminal device over the second Wi-Fi link, transmit third data with the second terminal device over the second Wi-Fi link, wherein the third data is data 
As to Claim 16 Kadmany modified by Zhang and Choi teaches the electronic device of claim 9, wherein the at least one processor is further configured to: 
enable a dual Wi-Fi operating mode of a Wi-Fi module of the electronic device [Kadmany, Para 5 and Para 12, Mobile device 100 is enabled for concurrent data communication via multiple WiFi transceivers]; 
establish the first Wi-Fi link with the first terminal device [Kadmany, Para 26, A first WiFi transceiver is initialized for communication with a first remote device]; and 
establish the second Wi-Fi link with the second terminal device [Kadmany, Para 26, A second WiFi transceiver is initialized for communication with a second remote device].  
As to Claim 17 Kadmany teaches a non-transitory computer readable storage medium [Fig. 5, Memory 520] storing a computer program [Para 43, Processor executable instructions] which, when executed by a processor [Fig. 5, Processing component 526] of an electronic device [Fig. 1, Mobile device 100], causes the processor to: 
transmit first data with a first terminal device from among at least two terminal devices over a first wireless-fidelity (Wi-Fi) link [Kadmany, Para 26, A first WiFi transceiver is initialized for communication with a first remote device] and 
transmit second data with a second terminal device from among the at least two terminal devices over a second Wi-Fi link [Kadmany, Para 26, A second WiFi transceiver is initialized for 
the first Wi-Fi link [Para 13, Link 1 using WiFi transceiver 1] and the second Wi-Fi link [Para 13, Link 2 using one of the N WiFi transceiver] are established between the electronic device and the at least two terminal devices [Para 26, A first WiFi transceiver is initialized for communication with a first remote device and a second WiFi transceiver is initialized for communication with a second remote device, hence communication with at least one device], 
wherein the first Wi-Fi link is operable in a station mode [Para 13 and Para 30, Client mode for connection for Internet browsing] and the second Wi-Fi link is operable in a Wi-Fi peer-to-peer (P2P) mode [Para 13 and Para 30, Peer-to-peer connection];
second Wi-Fi link is established through an enabled hotspot of the electronic device [Kadmany, Para 13, One of the WiFi transceivers 102 is used to create a hotspot for other WiFi-enabled devices];
wherein the first terminal device [Kadmany, Para 26, First remote device] is different from the second terminal device [Kadmany, Para 26, Second remote device].
Kadmany does not explicitly teach that a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data transmission over the second Wi-Fi link.
However in analogues art, Zhang provides for a method for operating a wireless device to transmit data over two different WiFi bands [Zhang, Para 36 and Para 46, Wireless device is 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transmitting step of Kadmany such that a transmission frequency band for data transmission over the first Wi-Fi link is different from a transmission frequency band for data transmission over the second Wi-Fi link as taught by Zhang in order to improve use of two different radio frequency bands in dual radio communication devices [Zhang, Para 3-4].
The combination of Kadmany and Zhang does not explicitly teach that the second data is data received by the electronic device from a first network side over the first Wi-Fi link, and the computer program executed by the processor to transmit the second data with the second terminal device from among the at least two terminal devices over the second Wi-Fi link is executed by the processor to: receive a second network service request from the second terminal device over the second Wi-Fi link; send the second network service request to the first terminal device over the first Wi-Fi link; receive second response data from the first terminal device over the first Wi-Fi link, wherein the second response data is received by the first terminal device from a network device at the first network side after the first terminal device forwards the second network service request to the network device at the first network side; and send the second response data to the second terminal device over the second Wi-Fi link; the computer program being further executed by the processor to: after receiving the second network service request from the second terminal device over the second Wi-Fi link and before sending the second response data to the second terminal device over the second Wi-Fi link, transmit third data with the second terminal device over the second Wi-Fi link, wherein the third data is data 
However in analogues art, Choi teaches that the second data is data received by the electronic device from a first network side over the first Wi-Fi link [Choi, Fig. 6, Signal 631 is received by device 603], and the computer program executed by the processor to transmit the second data with the second terminal device from among the at least two terminal devices over the second Wi-Fi link is executed by the processor to: receive a second network service request from the second terminal device over the second Wi-Fi link [Choi, Fig. 6, Device 603 receives a request 611 from device 601]; send the second network service request to the first terminal device over the first Wi-Fi link [Choi, Fig. 6, Device 603 sends the request to device 605]; receive second response data from the first terminal device over the first Wi-Fi link [Choi, Fig. 6, Device 603 receives response 615 from device 605], wherein the second response data is received by the first terminal device from a network device at the first network side after the first terminal device forwards the second network service request to the network device at the first network side [Choi, Fig. 6, Voice data 629 after receiving 625 and before transmitting signal 631]; and send the second response data to the second terminal device over the second Wi-Fi link [Choi, Fig. 6, Signal 631 is received by device 603]; the computer program being further executed by the processor to: after receiving the second network service request from the second terminal device over the second Wi-Fi link and before sending the second response data to the second terminal device over the second Wi-Fi link, transmit third data with the second terminal device over the second Wi-Fi link [Choi, Fig. 6, 617 is sent to device 601 before sending 625 to device 605], wherein the third data is data corresponding to a network service request which is prior to or 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of Kadmany such that the second data is data received by the electronic device from a first network side over the first Wi-Fi link, and the computer program executed by the processor to transmit the second data with the second terminal device from among the at least two terminal devices over the second Wi-Fi link is executed by the processor to: receive a second network service request from the second terminal device over the second Wi-Fi link; send the second network service request to the first terminal device over the first Wi-Fi link; receive second response data from the first terminal device over the first Wi-Fi link, wherein the second response data is received by the first terminal device from a network device at the first network side after the first terminal device forwards the second network service request to the network device at the first network side; and send the second response data to the second terminal device over the second Wi-Fi link; the computer program being further executed by the processor to: after receiving the second network service request from the second terminal device over the second Wi-Fi link and before sending the second response data to the second terminal device over the second Wi-Fi link, transmit third data with the second terminal device over the second Wi-Fi link, wherein the third data is data corresponding to a network service request which is prior to or subsequent to the second network service request corresponding to the second response data as taught by Choi in order to improve efficiency of data transmission between electronic devices with display capabilities [Choi, Para 6].
Claims 6, 14 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub No. 20170251422 by Kadmany et al. in view of U.S. PG Pub No. 20200067737 by Zhang and further view of U.S. PG Pub No. 20170237986 by Choi et al. and U.S. PG Pub No. 20120106475 by Jung. 
As to Claim 6 Kadmany modified by Zhang and Choi teaches the method of claim 1.
The combination of Kadmany, Zhang, and Choi does not explicitly teach that the first data is data received by the first terminal device from the first network side, and sending the second network service request to the first terminal device over the first Wi-Fi link comprises: determining a priority of the second network service request and a priority of a third network service request, wherein the third network service request is from the electronic device; and  sending the second network service request to the first terminal device over the first Wi- Fi link, based on a determination that the priority of the second network service request is higher than that of the third network service request.
However in analogues art, Jung teaches that the first data is data received by the first terminal device from the first network side, and sending the second network service request to the first terminal device over the first Wi-Fi link comprises: determining a priority of the second network service request and a priority of a third network service request, wherein the third network service request is from the electronic device [Jung, Fig. 3, Priority is assigned (step 309) and then based on the priority (step 311) data is transmitted (step 315)]; and  sending the second network service request to the first terminal device over the first Wi- Fi link, based on a determination that the priority of the second network service request is higher than that of the 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transmitting and receiving steps of Kadmany such that the first data is data received by the first terminal device from the first network side, and sending the second network service request to the first terminal device over the first Wi-Fi link comprises: determining a priority of the second network service request and a priority of a third network service request, wherein the third network service request is from the electronic device; and  sending the second network service request to the first terminal device over the first Wi- Fi link, based on a determination that the priority of the second network service request is higher than that of the third network service request as taught by Jung in order to improve user satisfaction when using P2P communication systems [Jung, Para 8].
As to Claim 14 Kadmany modified by Zhang and Choi teaches the electronic device of claim 9. 
The combination of Kadmany, Zhang, and Choi does not explicitly teach that the first data is data received by the first terminal device from the first network side, and the at least one processor configured to send the second network service request to the first terminal device over the first Wi-Fi link is configured to: determine a priority of the second network service request and a priority of a third network service request, wherein the third network service request is from the electronic device; and send the second network service request to the first terminal device over the first Wi-Fi link, based on a determination that the priority of the second network service request is higher than that of the third network service request.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the processor of Kadmany such that the first data is data received by the first terminal device from the first network side, and the at least one processor configured to send the second network service request to the first terminal device over the first Wi-Fi link is configured to: determine a priority of the second network service request and a priority of a third network service request, wherein the third network service request is from the electronic device; and send the second network service request to the first terminal device over the first Wi-Fi link, based on a determination that the priority of the second network service request is higher than that of the third network service request as taught by Jung in order to improve user satisfaction when using P2P communication systems [Jung, Para 8].
As to Claim 21 Kadmany modified by Zhang and Choi teaches the method of claim 1.

However in analogues art, Jung teaches that the first data is data received by the first terminal device from the first network side, and sending the second network service request to the first terminal device over the first Wi-Fi link comprises: determining a priority of the second network service request and a priority of a third network service request according to a time sequence of receiving the second network service request and the third network service request, wherein the third network service request is from the electronic device [Jung, Fig. 3, Priority is assigned (step 309) and then based on the priority (step 311) data is transmitted (step 315)]; and sending the second network service request to the first terminal device over the first Wi-Fi link, based on a determination that the priority of the second network service request is higher than that of the third network service request [Jung, Fig. 3, Priority is assigned (step 309) and then based on the priority (step 311) data is transmitted (step 315)]. 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the transmitting and receiving steps of Kadmany such that the first data is 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 8-9, 14, 16-17 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646                                                                                                                                                                                           
/LESTER G KINCAID/             Supervisory Patent Examiner, Art Unit 2646